                 Case 19-10953-CSS             Doc 73       Filed 05/03/19       Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF DELAWARE


In re:                                                    ) Chapter 11

KONA GRILL,INC., et al.,l                                 ) Case No.: 19-10953(CSS)
                                                            (Jointly Administered)
                                   Debtors.               }
                                                            Re: Docket Nos. 14 and 54

                                                             Objection Deadline: May 21, 2019 at 4:0~ p.m.(ET)
                                                                  Hearing Date: May 28,2019 at 1:00 p.m.(ET)


 l~tOTICE OF ENTRY OF INTERIM ORDER AND FINAL HEARING REGARDING
 1Vi(JTION FQR ENTRY OF AN INTERIM AND FINAL ORDER (I) AUTHORIZING
 THE DEBTORS TO PAY CERTAIN PREPETITION CLAIMS ARISING UNDE~2(A)
THE PERISHABLE AGRICULTURAL COMMODITIES ACT AND(B)THE PACKERS
  AND STOCKYARDS ACT,AND (II) GRANTING CERTAIN RELATED RELIEF

TO:      (a) the Office of the United States Trustee;(b) Key Bank National Association and Zions
         Bank,(c) parties asserting liens against the Debtors' assets,(d) the Debtors' thirty largest
         unsecured creditors on a consolidated basis; and (e) any party requesting special notice
         pursuant to Bankruptcy Rule 2002.

                  PLEASE TAKE NOTICE that on Apri130, 2019, the above-captioned debtors

and debtors in possession (collectively, the "Debtors"), each filed a voluntary petition for relief

under chapter 11 of title 11 of the United States Code with the Clerk of the United States

Bankruptcy Court for the District of Delaware (the "Bankruptcy Court").

                  PLEASE TAKE FURT~IER NOTICE that the Debtors filed the Motion,foN

Entry ofan Interim and Final ONder (I) Authorizing the DebtoNs to Pay Certain Prepetition

Claims Arising Under (A) The Perishable AgNicultural Corytmodities Act and (I3) The Packers

and Stockyards Act; and (II) Granting CeNtain Related Relief(the "Motion")[Docket No. 14]


' The Debtors and the last four digits of their respective taxpayer identifeation numbers include: Kona Grill, Inc.
  (6690); Kona Restaurant Holdings, Inc. (6703); Kona Sushi, Inc. (4253); Kona Macadamia, Inc. (2438); Kona
  Texas Restaurants, Inc. (4089); Kona Grill International Holdings, Inc. (1841); Kona Baltimore, Inc.(9163); Kona
  Grill International, Inc.(7911); and Kona Grill Puerto Rico, Inc. (7641). The headquarters and service address for
  the above-captioned Debtors is 15059 North Scottsdale Road, Suite 300, Scottsdale, Arizona 85254.


ROCS DE223673.1 50045/002
                Case 19-10953-CSS        Doc 73     Filed 05/03/19     Page 2 of 3




with the United States Bankruptcy Court for the District of Delaware, 824 Market Street, 3rd

Floor, Wilmington, Delaware 19801 (the `Bankruptc~urt"). A copy of the Motion is attached

hereto as Exhibit 1.

                 PLEASE TAKE FURTHER NOTICE that the Debtors presented certain first-

day motions at a hearing before the Honorable Christopher S. Sontchi at the Bankruptcy Court

on May 2, 2019. The Bankruptcy Court granted interim relief on the Motion and entered the

Interim Order (I) Authorizing the Debtors to Pay Certain PNepetition Claims ANising Under (A)

The Perishable AgNzcultural Commodities Act and (13) The Packers and Stockyards Act, and (II)

Granting Ce~•tain Related Relief(tie "Interim order")[Docket No. 54], attached hereto as

Exhibit 2.

                 P~,EA~~'~AK~ FUIt`~'~~lE~ 1~OTICE that any response or objection to the

entry of a final order with respect to the relief sought in the Motion must be filed with the

Bankruptcy Court on or before May 21,2019 at 4:00 p.iti. pre~~ailing Eastern Tiine.

                 PLEASE TAKE FURTHEK NOTICE that at the same time, you must also

serve a copy of the response or objection upon:(i) the Debtors, Kona Grill, Inc., 15059 N.

Scottsdale Rd., Suite 300, Scottsdale, AZ 85254, Attn: Christopher J. Wells;(ii) proposed

counsel for the Debtors, Pachulski Stang Ziehl &Jones LLP,919 N. Market Street, 17th Floor,

Wilmington, DE 19801, Attn: James E. O'Neill (joneill a,pszjlaw.com);(iii) counsel to any

statutory committee appointed in these cases;(iv) counsel for the Debtors' prepetition and

postpetition secured lenders, Buchanan Ingersoll &Rooney PC,919 North Market Street,

Suite 990, Wilmington, DE 19801-1054 Attn: Mary F. Caloway,(mary.calowav~hipc.com);

and (v)the Office of The United States Trustee, Attn: Jaclyn Weissgerber,




                                              2
ROCS DE:223673.1 50045/002
                 Case 19-10953-CSS     Doc 73      Filed 05/03/19   Page 3 of 3




(jaclyn.weiss Le~ rber(a,usdol.~), 844 King Street, Suite 2207, Lackbox 35, Wilmington,

Delaware 19801.

                 PLEASE TAKE FURTHER NOTICE THAT IF YOU.FAIL TO RESPOND IN

ACCORDANCE WITH THIS NOTICE,THE COURT MAY GRANT THE FINAL RELIEF

REQUESTED BY THE MOTION WITHOUT FURTHER NOTICE OR HEARING.

                 PLEASE TAKE FURTHER NOTICE THAT A HEARING TO CONSIDER

THE FINAL RELIEF SOUGHT IN THE MOTION WILL BE HELD ON MAY 28,2019 AT

1:00 P.M.PREVAILING EASTERN TIME BEFORE THE HONORABLE CHRISTOPHER

S. SONTCI~I, UNITED STATES BANKRUPTCY COURT JUDGE, AT THE UNITED

STATES BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE,824 MARKET

STREET,5TH FLOQR, CQURTROOM NO.6, WILMINGTON,DELAWARE 19801.


Dated: May 3, 2019

                                               PACHULSKI STANG ZIEHL &JONES LLP


                                               /s/James E. O'Neill
                                               Jeremy V. Richards(CA Bar No. 102300)
                                               James E. O'Neill(DE Bar No. 4042)
                                               John W. Lucas(CA Bar No. 271038)
                                               919 N. Market Street, 17th Floor
                                               P.O. Box 8705
                                               Wilmington, DE 19899-8705 (Courier 19801)
                                               Telephone: (302)652-4100
                                               Facsimile:(302)652-4400
                                               E-mail: jrichards@pszjlaw.com
                                                       joneill@pszjlaw.com
                                                       jlucas@pszjlaw.com

                                               Proposed Attorneysfor Debtors and DebtoNs in
                                               Possession




                                           3
DOCS DE:223673.1 50045/002
